DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/FI2014/050251 filed April 8, 2014, which claims foreign priority to Finland Document No. 20135342 dated April 8, 2013.
Status
This Office Action is in response to the Patent Trial and Appeal Board Decision dated on April 26, 2022 in which Claims 1-3, 5-17, 20, 21 and 25-30 were affirmed and Claims 31-33 were reversed.  Claims 1-3, 5-17, 20, 21 and 25-33 are pending in the instant application, which will be examined on the merits herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia L. Prior on July 29, 2022.
	Claims 11, 13 and 20 have been amended as follows:

1.  (Currently Amended)	A method of deoxygenating tall oil pitch, wherein 
- tall oil pitch obtained as a non-distillable residue from vacuum or steam distillation of crude tall oil, which contains a share of fatty and resin acids and/or their derivatives, is heated to a temperature sufficient to turn it liquid; 
- said liquid is fed into a catalyst bed formed by a solid bed material, to bring it into contact with hydrogen and at least two catalysts in said catalyst bed, said catalysts including a NiMo deoxygenation catalyst and a cracking catalyst which are different from each other and located sequentially apart from each other in the catalyst bed; 
- the feed is catalytically deoxygenated with hydrogen; 
- the feed is cracked by means of the cracking catalyst; and 
- a gaseous effluent from the bed is cooled down, to yield a liquid product, which comprises aliphatic and aromatic hydrocarbons and which has been substantially completely deoxygenated:
wherein conversion of the oxygenous components of the feed to hydrocarbons is above 99%.

13.  (Previously Presented)	A method of producing bio-based terephthalic acid, wherein 
- tall oil pitch obtained as a non-distillable residue from vacuum or steam distillation of crude tall oil, which tall oil pitch contains a share of fatty and resin acids and/or their derivatives, is heated to a temperature sufficient to turn it liquid; 
- said liquid is fed into a catalyst bed formed by a solid bed material, to bring it into contact with hydrogen and at least two catalysts in said catalyst bed, said catalysts including a NiMo deoxygenation catalyst and a cracking catalyst which are different from each and located sequentially apart from each other in the catalyst bed; 
- the feed is catalytically deoxygenated with hydrogen; 
- the feed is cracked by means of the cracking catalyst; 
- a gaseous effluent from the bed is cooled down, to yield a liquid intermediate product, which comprises aliphatic and aromatic hydrocarbons and which has been substantially completely deoxygenated; 
- an aromatic hydrocarbon that can be converted into terephthalic acid is separated from said intermediate product; and 
- the separated hydrocarbon is subjected to oxygenation and a possible rearrangement reaction, so that terephthalic acid is obtained as the end product;
wherein conversion of the oxygenous components of the feed to hydrocarbons is above 99%.


20.  (Previously Presented)	A method of producing olefinic monomers for the production of a polymer, wherein 
- tall oil pitch obtained as a non-distillable residue from vacuum or steam distillation of crude tall oil, which tall oil pitch contains a share of fatty and resin acids and/or their derivatives, is heated to a temperature sufficient to turn it liquid; 
- said liquid is fed into a catalyst bed formed by a solid bed material, to bring it into contact with hydrogen and at least two catalysts in said catalyst bed, said catalysts including a NiMo deoxygenation catalyst and a cracking catalyst which are different from each and located sequentially apart from each other in the catalyst bed - the feed is catalytically deoxygenated with hydrogen; 
- the feed is cracked by means of the cracking catalyst; 
- a gaseous effluent from the bed is cooled down, to yield a liquid intermediate product, which comprises aliphatic and aromatic hydrocarbons and which has been substantially completely deoxygenated; 
- a fraction rich in aliphatic hydrocarbons is separated from said intermediate product; and 
- said fraction is subjected to steam cracking to obtain a product, which contains polymerizable olefins;
wherein conversion of the oxygenous components of the feed to hydrocarbons is above 99%.

Claims 31-33 have been canceled.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments, see page 15, line 7 to page 15, line 26 of the Patent Trial and Appeal Board Decision dated on April 26, 2022, with respect to Claims 31-33 have been fully considered and are persuasive. The rejection of Claims 31-33 under 35 U.S.C. 103 as being unpatentable over the Haag et al (US Patent No. 4,300,009), Dondelewski (US Patent No. 4,357,145), Abhari et al (US Patent No. 7,968,757 B2) and Harlin et al (WO 2011/151528 A1) and McCall et al (US Patent No. 8,329,969 B2) has been withdrawn in view of the rejection being reverse in the Patent Trial and Appeal Board Decision dated April 26, 2022.

Claims 1-3, 5-17, 20, 21 and 25-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The Patent Trial and Appeal Board Decision dated April 26, 2022 reverse the rejection of Claims 31-33 as being unpatentable over the prior art of record.  Independent Claims 1, 13 and 20 were amended to include the limitations recited in Claim 31-33, whereby the prior art of record do not disclose a method of deoxygenating tall oil pitch wherein conversion of the oxygenous components of the feed to hydrocarbons is above 99%, whereby the prior art of record do not disclose a method of producing bio-based terephthalic acid wherein conversion of the oxygenous components of the feed to hydrocarbons is above 99%, and whereby the prior art of record do not disclose a method of producing olefinic monomers for the production of a polymer wherein conversion of the oxygenous components of the feed to hydrocarbons is above 99%, which put the said methods in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623


/LEIGH C MAIER/Primary Examiner, Art Unit 1623